UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                    No. 97-30142
                                  Summary Calendar



PEOLA R. DOMINICK,
                                                                    Plaintiff-Appellant,

                                         versus

DANIEL D. DASTE; THE ST. BERNARD
PARISH SCHOOL BOARD,
                                                                 Defendants-Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                    (96-CV-1446-E)

                                    October 2, 1997


Before POLITZ, Chief Judge, KING and DENNIS, Circuit Judges.

POLITZ, Chief Judge:*

       Peola Dominick appeals an adverse judgment dismissing her Title VII1

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   1
    42 U.S.C. section 2000e.
employment discrimination claim. For the reasons assigned, we affirm.




                                  BACKGROUND

      Peola Dominick is a black female who has been employed by the St. Bernard

Parish School Board since 1975. She is legally qualified by education, certification and

experience to serve as a school principal in Louisiana. In December of 1993 Dominick

was one of many applicants for promotion to the principal position at Millaudin

Elementary School, a school operated by the St. Bernard Parish School Board. After

interviewing the applicants, reviewing their credentials, past performance and written

responses to hypothetical school related problems, and considering the needs of the

school, a committee of three school board employees, including Superintendent Daniel

Daste, recommended Joy Connor, a white female, for the position. The Superintendent

then presented this recommendation to the School Board which approved the selection.

Dominick filed a complaint with the Equal Employment Opportunity Commission,

alleging that she was not selected for promotion to principal because of her race.

Dominick subsequently received the statutory right to sue letter from the EEOC and

filed suit. The case was heard by consent by a magistrate judge who dismissed

Dominick’s discrimination claim with prejudice; she timely appealed.

                                           2
3
                                     ANALYSIS

       A trial court’s determination of the ultimate issue of discrimination will not be

overturned unless clearly erroneous.2 When a decision obviously turns on credibility

determinations, the trial court’s findings are due great deference.3

       In evaluating Dominick’s claim of discrimination the trial court correctly applied

the McDonnell Douglas three-step analysis.4 The court concluded that Dominick had

demonstrated a prima facie case of discrim ination because she was qualified for a

position that was filled by a member of a non protected group. The school board

claimed, however, that the selection of Connor, an expert in the field of special

education, was based largely on the fact that nearly 50% of the students at Millaudin

were disadvantaged children. The trial court concluded that the school board had

articulated a legitimate, nondiscriminatory reason for selecting Connor. Dominick

attempted to prove that the decision was actually motivated by racial bias and that the

offered reason was pretextual. The court found that Dominick had not succeeded in

carrying her burden of proof. Dominick’s allegations rested on comments Dr. Daste


   2
    Pullman-Standard v. Swint, 456 U.S. 273, 102 S. Ct. 1781 (1982). Fed. R. of Civ. P.
52(a).
   3
    Burma Navigation Corp. v. Reliant Seahorse MV, 99 F.3d 652 (5th Cir. 1996);
Schlesinger v. Herzog, 2 F.3d 135 (5th Cir. 1993).
   4
    McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973).
                                           4
supposedly made to her when she asked why she had not been selected.5 Dr. Daste

denied making the footnoted comment. His testimony was supported by two school

board employees, both of whom were long time friends of Dominick. Making an

essential credibility assessment, the court accepted the testimony of the school board

witnesses.

       Our review of the record and briefs filed in this matter persuades that the

magistrate judge’s findings were not clearly erroneous.

       The judgment appealed is AFFIRMED.




   5
    Allegedly, Superintendent Daste told Dominick that she was not selected because he
was trying to rid the school of the “black violet Consolidated image”.
                                          5